internal_revenue_service number release date index number -------------------------------------------------- ---------------------------------------------- ----------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc tege eoeg eo1 plr-136346-15 date march legend foundation -------------------------------------------------- company disc x y ---------------------------------------------- --------------------------------------- ------------ ---------------- dear ------------ this letter responds to company’s date request for a ruling that a corporate redemption will not be self-dealing under sec_4941 facts company is a closely-held corporation owned by members of the x family and various related entities foundation is a private_foundation under sec_501 and sec_509 and it is a shareholder of company foundation was funded by certain x family members who are current or former shareholders of company and it is managed by certain x family members who are current shareholders of company disc is a domestic_international_sales_corporation formed to export products the shareholders of disc are identical to the shareholders of company except company is also a shareholder of disc the shareholders of disc entered into a shareholder agreement which requires any transfer of company stock to be accompanied by a transfer of an equal amount of disc stock company represents that company and disc are disqualified persons with respect to foundation plr-136346-15 company has one class of voting common_stock and one class of nonvoting common_stock disc has only one class of voting common_stock foundation owns nonvoting common_stock in company and voting common_stock in disc the board_of directors for company and the board_of directors for disc have each authorized contingent on obtaining a favorable letter_ruling a redemption regarding certain stock from any shareholder the proposed redemptions involve company’s nonvoting common_stock and disc’s voting common_stock any shareholder that participates in the redemption with company must also participate in the redemption with disc in accordance with the disc shareholder agreement foundation intends to participate in the proposed redemptions for various reasons including liquidity to facilitate its charitable endeavors company represents that the redemption price in both proposed redemptions will be equal to the fair_market_value of the stock on the redemption date payable in cash the fair_market_value of the stock on the redemption date will be determined by an independent_appraiser who is not a disqualified_person with respect to foundation and who is competent to conduct the appraisal the appraiser will not derive a benefit economic or otherwise from the value assigned to the stock the proposed company redemption will be subject_to a maximum aggregate redemption price of dollar_figurey if multiple shareholders participate in the redemption and if the total fair_market_value of the stock offered for redemption by the shareholders on the redemption date exceeds dollar_figurey the number of shares redeemed from each participating shareholder will equal the number of shares offered by the shareholder multiplied by a fraction containing a numerator equal to the maximum number of shares to be redeemed and a denominator equal to the total number of shares offered by all participating shareholders such that the total redemption price will not exceed dollar_figurey no shareholder will receive any preferential treatment compared to any other shareholder regarding any aspect of either proposed redemption ruling requested company requests a ruling that its proposed redemption of nonvoting common_stock will not constitute an act of self-dealing under sec_4941 law sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation paid_by the disqualified_person that participates in the act of self-dealing sec_4941 defines an act of self-dealing as including a sale_or_exchange of property between a private_foundation and a disqualified_person plr-136346-15 sec_4941 provides that a transaction between a private_foundation and a corporation which is a disqualified_person as defined in sec_4946 pursuant to a redemption shall not be an act of self-dealing if all of the securities of the same class as that held by the foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value sec_4946 defines the term disqualified_person as including among other things a substantial_contributor to the foundation and corporations where certain disqualified persons own more than percent of the total combined voting power of such corporation sec_53_4941_d_-3 of the foundation and similar excise_taxes regulations provides that under sec_4941 any transaction between a private_foundation and a corporation that is a disqualified_person will not be an act of self- dealing if such transaction is engaged in pursuant to a redemption so long as all the securities of the same class as that held prior to the transaction by the foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value the regulation further provides that the securities will not be subject_to the same terms unless pursuant to such transaction the corporation makes a bona_fide offer on a uniform basis to the foundation and every other person who holds such securities the regulation explains that it will be evidence that such offer was not made on a uniform basis if a private_foundation receives property such as debentures while all other persons holding securities of the same class receive cash for their interests sec_53_4941_d_-3 of the foundation and similar excise_taxes regulations illustrates the redemption exception in sec_4941 with two examples not repeated here analysis under the proposed redemption by company all nonvoting common_stock is subject_to the same terms and such terms provide for receipt by foundation as a shareholder of no less than fair_market_value company will make a bona_fide offer on a uniform basis to all shareholders of nonvoting common_stock including foundation all shareholders participating in the redemption will receive cash for their interests the fact that the redemption offer is limited to a fixed dollar amount and the fact that the redemption offer by company is in tandem with an equivalent offer by disc does not detract from the uniform nature of the offer by company under the facts presented ruling based solely on the facts and representations submitted by company we rule that the proposed redemption of shares of nonvoting common_stock of company will not constitute an act of self-dealing under sec_4941 plr-136346-15 the rulings contained in this letter are based upon information and representations submitted by or on behalf of company accompanied by a penalty of perjury statement executed by an individual with authority to bind company and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the federal_income_tax consequences of any aspects of any transaction or item_of_income set forth above because it could help resolve questions concerning federal_income_tax status this ruling should be kept in company’s permanent records company must attach a copy of this letter to any_tax return to which it is relevant alternatively if company files its return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to the notice if company disagrees with our proposed deletions it should follow the instructions in the notice in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of company’s authorized representatives this letter is directed only to company sec_6110 provides that it may not be used or cited as precedent by anyone else including foundation disc and any disqualified_person other than company plr-136346-15 if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth m griffin chief exempt_organizations branch tax exempt government entities cc
